Van Hosen, J.
— I have had and still entertain some doubts as to whether it is practicable at the present time in the city of New York to carry on protracted trials before three referees. It certainly is not. If the referees are in extensive practice it would be practically impossible to get them together on fifty or perhaps 100 different occasions and then hold them long enough in session to make any substantial trial or progress with a cause. As this case involves large amounts of money and serious questions affecting the city I have determined to grant the application for the appointment of three referees, but I think it necessary to make some provision to guard against accident which I fear may occur. Let a clause be inserted in the order that if it be found impossible or very difficult to get the referees together, and if the trial be consequently delayed, either party may apply for the discharge of tw;o of the referees and that the trial proceed before the remaining referee; and that if either of the referees should die, or from any cause be unable or unwilling to act, the trial shall then proceed before a single referee, and the referee who has become supernumerary shall be discharged.
I shall make the conditions as favorable as possible for a safe and speedy trial by naming three gentlemen of expert ence as referees who will, I believe, so arrange their affairs as to bring the long pending litigation to an early close.